DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 04/29/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 3, The instant claims recites limitation “wherein the ferromagnetic material comprises a Heusler alloy, the Heusler alloy having a formula of X2YZ and selected based on the semiconductor material” is not clear because Heusler alloy having a formula of X2YZ and selected based on the semiconductor material is not defined. In addition, selection of materials XYZ and semiconductor material is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 3.

The Claims 3, 5 and 7 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.




Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Rakshit et al ( US 2009/0279355 A1; hereafter Rakshit) in view of Datta et al ( US 2007/0138565 A1; hereafter Datta) and further in view of Koo et al (US 2007/0059877 A1; hereafter Koo)

Regarding claim 1, Rakshit discloses an apparatus for quantum computing, the apparatus comprising: 
a quantum well ( Fig 4,  QW 2, Para [0038-0039]);
 a pair of contacts ( Fig 4, pair of contact left and right) , and wherein a first contact of the pair of contacts ( Fig 4, pair of contact left) interfaces with a semiconductor material ( Fig 4, barrier layer 3, Para [ 0038]) at a first position adjacent to the quantum well ( Fig 4,  QW 2, Para [0038-0039]) and a second contact of the pair of contacts ( Fig 4, pair of contact right)  interfaces with the semiconductor material ( Fig 4, buffer layer 3, Para [ 0038]) at a second position adjacent to the quantum well  ( Fig 4,  QW 2, Para [0038-0039]); 
But, Rakshit does not disclose explicitly wherein each of the contacts is formed of a ferromagnetic material and a plurality of gate electrodes over a portion of the quantum well between the first contact and the second contact.  

In a similar field of endeavor, Datta discloses a plurality of gate electrodes over a portion of the quantum well between the first contact and the second contact (Fig 1A, gate 148/149 and contacts 142/143, Para [0051-0052]).

Since Rakshit and Datta are both from the similar field of endeavor, and discloses plurality of gate on the quantum well structure, the purpose disclosed by Koo would have been recognized in the pertinent art of Datta. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Rakshit in light of Datta teaching “a plurality of gate electrodes over a portion of the quantum well between the first contact and the second contact (Fig 1A, gate 148/149 and contacts 142/143, Para [0051-0052])” for further advantage such as high frequency application for communication between transistors can be achieved.

But, Rakshit and Datta does not disclose explicitly wherein each of the contacts is formed of a ferromagnetic material.  

In a similar field of endeavor, Koo discloses wherein each of the contacts is formed of a ferromagnetic material (Para [0032]).
Since Rakshit, Datta and Koo are both from the similar field of endeavor, and discloses source/ drain made with ferromagnetic materials, the purpose disclosed by Koo would have been recognized in the pertinent art of Rakshit and Datta. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Rakshit and Datta in light of Koo teaching “wherein each of the contacts is formed of a ferromagnetic material (Para [0032])” for further advantage such as to enhance electron mobility and device performance.

Regarding claim 2, Rakshit, Datta and Koo discloses the apparatus of claim 1, But, Rakshit and Datta does not disclose explicitly wherein, during operation of the apparatus, a current through the pair of contacts injects an electron into the quantum well, and wherein the ferromagnetic material of the contact that the electron passes through initializes the electron with a specific spin state based on a magnetization of the ferromagnetic material.  
In a similar field of endeavor, Koo discloses wherein a current through the pair of contacts injects an electron into the quantum well ( Para [ 0045-0048]), and wherein the ferromagnetic material of the contact that the electron passes through initializes the electron with a specific spin state based on a magnetization of the ferromagnetic material ( Para [ 0045-0048]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Rakshit and Datta in light of Koo teaching “wherein a current through the pair of contacts injects an electron into the quantum well ( Para [ 0045-0048]), and wherein the ferromagnetic material of the 

Regarding claim 9, Rakshit, Datta and Koo discloses the apparatus of claim 1, Rakshit further discloses wherein the semiconductor material is a barrier ( Fig 4, barrier layer 3, Para [ 0038]) between the material ( Fig 4, pair of contact left and right)  and the quantum well ( Fig 4,  QW 2, Para [0038-0039]).  
But, Rakshit and Datta does not disclose explicitly wherein each of the contacts is formed of a ferromagnetic material.  

In a similar field of endeavor, Koo discloses wherein each of the contacts is formed of a ferromagnetic material (Para [0032]).
Since Rakshit, Datta and Koo are both from the similar field of endeavor, and discloses source/ drain made with ferromagnetic materials, the purpose disclosed by Koo would have been recognized in the pertinent art of Rakshit and Datta. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Rakshit and Datta in light of Koo teaching “wherein each of the contacts is formed of a ferromagnetic material (Para [0032])” for further advantage such as to enhance electron mobility and device performance.

Regarding claim 10, Rakshit, Datta and Koo discloses the apparatus of claim 1, Koo further discloses wherein the ferromagnetic material ( Fig 1-2, source/ drain, 13, 14, 
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Rakshit and Datta in light of Koo teaching “wherein the ferromagnetic material ( Fig 1-2, source/ drain, 13, 14, Para [0032]) for each of the pair of contacts ( Fig 1-2, source/ drain, 13, 14, Para [0032]) is a same ferromagnetic material ( Fig 1-2, source/ drain, 13, 14, Para [0032])” for further advantage such as control spin polarized charge.


Regarding claim 11, Rakshit, Datta and Koo discloses the apparatus of claim 1, Rakshit further discloses wherein the first contact is a source contact and the second contact is a drain contact (Fig 4).

Regarding claim 12, Rakshit, Datta and Koo discloses the apparatus of claim 11, But, Rakshit and Datta does not disclose explicitly wherein the source contact is formed of a first ferromagnetic material having a first composition and the drain contact is formed of a second ferromagnetic material having a second composition that is different from the first composition.  
In a similar field of endeavor, Koo discloses wherein the source contact is formed of a first ferromagnetic material having a first composition and the drain contact is formed of a second ferromagnetic material having a second composition that is different from 

Since Rakshit, Datta and Koo are both from the similar field of endeavor, and discloses source/ drain made with ferromagnetic materials, the purpose disclosed by Koo would have been recognized in the pertinent art of Rakshit and Datta. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Rakshit and Datta in light of Koo teaching “wherein the source contact is formed of a first ferromagnetic material having a first composition and the drain contact is formed of a second ferromagnetic material having a second composition that is different from the first composition (Para [0032] discloses different materials can be made with source/ drain. Thus source or drain can be made with different materials)” for further advantage such as to enhance electron mobility and device performance.

Regarding claim 23, Rakshit discloses a computing device, comprising: a processor, wherein the processor comprises (Para [0026-0030]): 
a quantum well ( Fig 4,  QW 2, Para [0038-0039]); a pair of contacts ( Fig 4, pair of contact left and right), and wherein a first contact of the pair of contacts ( Fig 4, pair of contact left) interfaces with a semiconductor material ( Fig 4, barrier layer 3, Para [ 0038]) at a first position adjacent to the quantum well ( Fig 4,  QW 2, Para [0038-0039]) and a second contact of  the pair of contacts ( Fig 4, pair of contact right) interfaces with 
But, Rakshit does not disclose explicitly wherein each of the contacts is formed of a ferromagnetic material and a plurality of gate electrodes over a portion of the quantum well between the first contact and the second contact.  
In a similar field of endeavor, Datta discloses a plurality of gate electrodes over a portion of the quantum well between the first contact and the second contact (Fig 1A, gate 148/149 and contacts 142/143, Para [0051-0052]).

Since Rakshit and Datta are both from the similar field of endeavor, and discloses plurality of gate on the quantum well structure, the purpose disclosed by Koo would have been recognized in the pertinent art of Datta. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Rakshit in light of Datta teaching “a plurality of gate electrodes over a portion of the quantum well between the first contact and the second contact (Fig 1A, gate 148/149 and contacts 142/143, Para [0051-0052])” for further advantage such as high frequency application for communication between transistors can be achieved.

But, Rakshit and Datta does not disclose explicitly wherein each of the contacts is formed of a ferromagnetic material.  

In a similar field of endeavor, Koo discloses wherein each of the contacts is formed of a ferromagnetic material (Para [0032]).
Since Rakshit, Datta and Koo are both from the similar field of endeavor, and discloses source/ drain made with ferromagnetic materials, the purpose disclosed by Koo would have been recognized in the pertinent art of Rakshit and Datta. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Rakshit and Datta in light of Koo teaching “wherein each of the contacts is formed of a ferromagnetic material (Para [0032])” for further advantage such as to enhance electron mobility and device performance.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al (US 2009/0279355 A1; hereafter Rakshit) in view of Koo et al (US 2007/0059877 A1; hereafter Koo) and Datta et al (US 2007/0138565 A1; hereafter Datta) as applied claims above and further in view of HIKOSAKA et al (US 2015/0001547 A1; hereafter HIKOSAKA).

Regarding claim 14, Rakshit, Datta and Koo discloses the apparatus of claim 1, But, Rakshit, Datta and Koo does not disclose explicitly wherein the semiconductor material comprises a group IV semiconductor material.  
In a similar field of endeavor, HIKOSAKA discloses wherein the semiconductor material comprises a group IV semiconductor material (Para [0048]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Rakshit, Datta and Koo in light of HIKOSAKA teaching “wherein the semiconductor material comprises a group IV 

Regarding claim 15, Rakshit, Datta and Koo discloses the apparatus of claim 1, Rakshit, Datta and Koo does not disclose explicitly wherein the semiconductor material comprises a group Ill-V semiconductor material.  
In a similar field of endeavor, HIKOSAKA discloses wherein the semiconductor material comprises a group Ill-V semiconductor material (Para [0048]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Rakshit, Datta and Koo in light of HIKOSAKA teaching “wherein the semiconductor material comprises a group Ill-V semiconductor material (Para [0048])” for further advantage such as improve device performance.


Allowable Subject Matter

Claim 26-27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:


Claim 28-29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the plurality of gate electrodes include an odd number of gate electrodes, and wherein the plurality of gate electrodes are configured to control formation of a quantum dot in each portion of the quantum well that is substantially opposite an even gate electrode of the odd number of gate electrodes.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898